— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Motor Vehicles dated May 15, 1980, which suspended petitioner’s motor vehicle repair shop registration for a period of 10 days for charging a customer for repairs that were not made (see 15 NYCRR 82.5 [h]). Determination confirmed and proceeding dismissed on the merits, with $50 costs and disbursements. There is substantial evidence in the record to support the determination under review, and the penalty imposed is not so disproportionate to the offense as to be shocking to one’s sense of fairness. Lazer, J. P., Cohalan, Margett and O’Connor, JJ., concur.